Exhibit 10.1

 

LOGO [g6043076043071.jpg]

 

Date    To September 24, 2013    James Mackey    From   

Donald H. Layton

      Subject    Your Compensation as Executive Vice President and Chief
Financial Officer

On behalf of Freddie Mac’s Board of Directors (the “Board”), this memorandum
sets forth Freddie Mac’s agreement to employ you as its Executive Vice President
and Chief Financial Officer, effective no later than December 2, 2013, pursuant
to the terms and conditions set forth herein. The terms and conditions set forth
herein have been approved by the Board and the Federal Housing Finance Agency
(“FHFA”) and supersede any previous communications you may have had with Freddie
Mac, FHFA, or the United States Department of Treasury (“Treasury”).

As Freddie Mac’s Executive Vice President and Chief Financial Officer, you shall
report to me, Freddie Mac’s Chief Executive Officer, or my successor, and have
the same status, privileges, and responsibilities normally inherent in such
capacity in corporations of similar size and character. You shall also perform
such additional duties as the Board may from time to time reasonably assign to
you.

During your employment, you agree to devote substantially all of your time,
attention, and energies to Freddie Mac’s business, and to not be engaged in any
other business activity unless permitted under our Outside Employment and Other
Outside Activities Policy. This restriction shall not prevent you from devoting
a reasonable amount of time to charitable or public interest activities or from
making passive investments of your assets in such form or manner as you desire,
consistent with Freddie Mac’s Personal Securities Investment policy.

You also agree to use your best efforts to reactivate your certified public
accountant license within six months of your hire date.



--------------------------------------------------------------------------------

Compensation Terms – James Mackey – September 24, 2013

Page 2 of 5

I. Compensation

Your compensation is governed by the 2013 Executive Management Compensation
Program (“2013 EMCP”). To participate in the 2013 EMCP, you must agree to the
terms of the 2013 EMCP Program Document and a Recapture and Forfeiture
Agreement, both of which are enclosed. The 2013 EMCP Program Document outlines
the terms and conditions of our compensation program for senior executives,
while the Recapture and Forfeiture Agreement describes the circumstances under
which certain compensation is subject to forfeiture and repayment. In the event
that you do not agree to the terms of either or both documents, you will be paid
only Base Salary.

Your target total direct compensation (“Target TDC”) will be $3,000,000, which
will be pro-rated in the first calendar year of employment based on your agreed
upon hire date. Your Target TDC will consist of two components – Base Salary and
Deferred Salary – which are summarized below.

Base Salary – Base Salary is paid in cash. The annualized amount of your Base
Salary is $500,000.

Deferred Salary – Deferred Salary earned in each quarter is paid in cash in the
last pay period of the corresponding quarter of the following calendar year. The
annualized amount of your Deferred Salary is $2,500,000 and is comprised of the
following two components:

 

  •   At-Risk Deferred Salary – This portion of your Deferred Salary is equal to
thirty percent (30%) of your Target TDC, or $900,000, up to half of which may be
reduced based on the company’s performance against objectives established by
FHFA and up to half of which may be reduced based on performance against
objectives established by Freddie Mac and your individual performance.

 

  •   Fixed Deferred Salary – This portion of your Deferred Salary is equal to
your Target TDC less your Base Salary and At-Risk Deferred Salary, and is equal
to $1,600,000.



--------------------------------------------------------------------------------

Compensation Terms – James Mackey – September 24, 2013

Page 3 of 5

Cash Award – In consideration of your accepting this offer and beginning
employment with Freddie Mac, you will receive a cash award in the amount of
$960,000, which will be paid in the following manner:

 

  •   First Installment: $510,000 on the same date on which you receive your
first payment of Base Salary;

  •   Second Installment: $225,000 on the six-month anniversary of your hire
date; and

  •   Third Installment: $225,000 on the one-year anniversary of your hire date.

Payment of each installment is contingent upon you being an active employee on
the payment date. Each installment is subject to repayment if your employment
terminates prior to the one-year anniversary of the installment’s payment date
for either of the following reasons:

 

  •   You voluntarily resign employment; or,

  •   We terminate your employment due to the occurrence of any of the
Forfeiture Events described in the Recapture and Forfeiture Agreement.

The cash award is not considered “compensation” for purposes of our tax
qualified Thrift/401(k) Savings Plan and our non-qualified Supplemental
Executive Retirement Plan.

II. Benefits

You will be eligible to participate in all employee benefit plans offered to
Freddie Mac’s senior executive officers (as may be modified or terminated from
time to time by Freddie Mac in its sole discretion) pursuant to the terms set
forth in the applicable plan. In summary, our current benefit plans consist of
the following:

 

  •   Healthcare Coverage – We offer a competitive healthcare program that
provides medical, dental and vision coverage for you and your eligible
dependents with several options from which to choose.

 

  •   Income Protection – We provide short- and long-term disability income
protection, life insurance, accidental death and personal loss insurance, and
business travel accident insurance.

 

  •   Vacation—As an officer, you will accrue 20 days of vacation annually. This
equates to 6.46 hours each semi-monthly pay period. You begin accruing vacation
starting with your first full pay period. Beginning in your second calendar year
of employment you have the option to purchase up to five (5) additional days of
vacation.

 

  •   Thrift/401(k) Savings Plan – You will be able to contribute to our
Thrift/401(k) Savings Plan on a pre-tax and/or after-tax basis. Freddie Mac will
begin matching a portion of your contributions after one year of service at up
to six percent of pay. This plan also includes an annual company discretionary
contribution that is based on company performance. This contribution, which is
in addition to the matching contribution, is determined using a defined formula
and is subject to a three-year vesting schedule.



--------------------------------------------------------------------------------

Compensation Terms – James Mackey – September 24, 2013

Page 4 of 5

 

  •   Supplemental Executive Retirement Plan (SERP) – The SERP is an unfunded
nonqualified plan for officers intended to make up for employer-provided
contributions under the Thrift/401(k) Savings Plan that are capped due to
Internal Revenue Code limitations.

Under separate cover, we are sending details of our employee benefit plans. As a
new employee, you may select the benefit plans that best meet your needs by
logging on to Fidelity’s NetBenefits website at http://netbenefits.fidelity.com.
Shortly after your start date, you will receive an email from the Freddie Mac
Benefits Center instructing you to log on to NetBenefits to make your elections.

Note that you will not receive any information at your home address. Your
enrollment window is open for 30 days following your hire date. During
orientation, our benefit plans and information about enrollment will be
explained in greater detail. Please visit our new employee website,
http://www.freddiemac.com/careers/newemployee/, for information about working at
Freddie Mac.

III. Restrictive Covenant and Confidentiality Agreement

The terms of your compensation provided in this letter are also contingent upon
your agreement to be bound by the terms of the enclosed Restrictive Covenant and
Confidentiality Agreement, which you must sign and return together with a signed
copy of this letter.

IV. FHFA’s Review and Approval Authority

The terms and conditions of your compensation have been reviewed and approved by
FHFA in consultation with Treasury, as required under the terms of the company’s
Preferred Stock Agreement. Notwithstanding such approval and any provision of
this letter, you acknowledge and understand that any compensation paid or to be
paid during or after your employment remains subject to any withholding, escrow
or prohibition consistent with FHFA’s authority pursuant to the Federal Home
Loan Corporation Act, as amended, or the Federal Housing Enterprises Financial
Safety and Soundness Act of 1992, as amended.

V. Reservations of Rights:

This letter is not intended, nor shall it be interpreted, to constitute a
contract of employment for a specified duration. Your employment is at-will and
both you and Freddie Mac retain the discretion to terminate the employment
relationship at any time for any lawful reason with or without notice.

This offer of employment is contingent upon Freddie Mac’s satisfaction in its
sole discretion with your references and the results of your background checks
and drug test.



--------------------------------------------------------------------------------

Compensation Terms – James Mackey – September 24, 2013

Page 5 of 5

During the course of your review of this memorandum, Freddie Mac expects that
you have had the opportunity to consult and receive assistance from appropriate
advisors, including legal, tax, and financial advisors.

This memorandum shall be construed, and the rights and obligations herein
determined, exclusively in accordance with the substantive law of the
Commonwealth of Virginia, excluding provisions of Virginia law concerning
choice-of-law that would result in the law of any state other than Virginia
being applied.

VI. Return of Signed Documents:

Please confirm that the terms and conditions in this letter conform to your
understanding by returning a signed copy of this letter as well as signed copies
of the 2013 EMCP, the Recapture and Forfeiture Agreement and the Restrictive
Covenant and Confidentiality Agreement.

 

/s/ Donald H. Layton      9/24/13 Donald H. Layton      Date Chief Executive
Officer     

I agree to the terms of this Agreement.

 

/s/ James G. Mackey      9/25/13 James G. Mackey      Date